Exhibit 10.53

EXECUTIVE EMPLOYMENT

AGREEMENT BY AND BETWEEN

HORIZON PHARMA, INC., HORIZON PHARMA USA, INC. AND

SHAO-LEE LIN

This Executive Employment Agreement (hereinafter referred to as the
“Agreement”), is entered into by and between Horizon Pharma, Inc., a Delaware
corporation, and its wholly owned subsidiary, Horizon Pharma USA, Inc., a
Delaware corporation, each having a principal place of business at 150 S.
Saunders Rd, Lake Forest IL 60045, (hereinafter referred to together as the
“Company”) and Shao-Lee Lin (hereinafter referred as to the “Executive”). The
terms of this Agreement shall be effective commencing January 4, 2018 (the
“Effective Date”).

RECITALS

WHEREAS, the Company desires assurance of association and services of the
Executive in order to retain the Executive’s experience, skills, abilities,
background and knowledge, and is willing to engage the Executive’s services on
the terms and conditions set forth in this Agreement; and

WHEREAS, Executive desires to be in the employ of the Company, and is willing to
accept such employment on the terms and conditions set forth in this Agreement.

AGREEMENT

 

1. Employment.

1.1    Term. The Company hereby agrees to employ the Executive, and the
Executive hereby accepts employment by the Company, upon the terms and
conditions set forth in this Agreement. Executive’s employment shall be governed
under the terms set forth in this Agreement beginning on the Effective Date and
shall continue until it is terminated pursuant to Section 4 herein (hereinafter
referred to as the “Term”).

1.2    Title. From and after the Effective Date the Executive will have the
title of Executive Vice President, Head of Research and Development and Chief
Scientific Officer (such position held by Executive during such period is
hereinafter referred to as “EVP CSO”) and Executive shall serve in such other
capacity or capacities commensurate with her position as EVP CSO as the
President and CEO of the Company may from time to time prescribe.

1.3    Duties. The Executive shall do and perform all services, acts or things
necessary or advisable to manage and conduct the business of the Company and
shall have the authority and responsibilities which are generally associated
with the position of EVP CSO. The Executive shall report to the President and
CEO.

1.4    Policies and Practices. The employment relationship between the Parties
shall be governed by this Agreement and the policies and practices established
by the Company and the Board of Directors (hereinafter referred to as the
“Board”). In the event that the terms of this Agreement differ from or are in
conflict with the Company’s policies or practices or the Company’s Employee
Handbook, this Agreement shall control.

 

1.



--------------------------------------------------------------------------------

1.5    Location. The Executive shall perform the services the Executive is
required to perform pursuant to this Agreement in at the Company’s U.S.
Headquarters in Lake Forest Illinois. The Company may from time to time require
the Executive to travel temporarily to other locations outside of Lake Forest,
Illinois area in connection with the Company’s business.

 

2. Loyalty of Executive.

2.1    Loyalty. During the Executive’s employment by the Company, the Executive
shall devote the Executive’s business energies, interest, abilities and
productive time to the proper and efficient performance of Executive’s duties
under this Agreement. Subject to the prior written consent of the President and
CEO, the Executive is permitted to serve on the board of directors of one other
company, so long as the other company does not compete with the Company.

2.2    Exclusive Employment. Except with the prior written consent of the Chief
Executive Officer, Executive shall not, during the term of this Agreement,
undertake or engage in any other employment, occupation or business enterprise,
other than ones in which Executive is a passive investor. Executive may engage
in any civic and not-for-profit activities so long as such activities do not
materially interfere with the performance of her duties hereunder or present a
conflict of interest with the Company.

2.3    Agreement not to Participate in Company’s Competitors. During the Term of
this Agreement, the Executive agrees not to acquire, assume or participate in,
directly or indirectly, any position, investment or interest known by Executive
to be adverse or antagonistic to the Company, its business or prospects,
financial or otherwise or in any company, person or entity that is, directly or
indirectly, in competition with the business of the Company or any of its
affiliates. Notwithstanding the foregoing, Executive may invest and/or maintain
investments in any public or private entity up to an amount of 2% of an entity’s
fully diluted shares and on a passive basis.

 

3. Compensation to Executive.

3.1    Base Salary. The Company shall pay the Executive a base salary at the
initial annualized rate of six hundred twenty five thousand dollars
($625,000.00) per year, subject to standard deductions and withholdings, or such
higher rate as may be determined from time to time by the Board or the
compensation committee thereof (hereinafter referred to as the “Base Salary”).
Such Base Salary shall be paid in accordance with the Company’s standard payroll
practice. Payments of salary installments shall be made no less frequently than
once per month. Executive’s Base Salary will be reviewed annually each December
and Executive shall be eligible to receive a salary increase (but not decrease)
annually in an amount to be determined by the Board or the compensation
committee thereof in its sole and exclusive discretion. Once increased, the new
salary shall become the Base Salary for purposes of this Agreement and shall not
be reduced without the Executive’s written consent. Any material reduction in
the Base Salary of the Executive, without her written consent, may be deemed
Good Reason as set forth in and subject to Section 4.5.2 of this Agreement.

 

2.



--------------------------------------------------------------------------------

3.2    Sign-On Bonus. Executive shall be entitled to a one time sign on bonus
equal to seven hundred forty thousand dollars ($740,000) (hereinafter referred
to as the “Sign On Bonus”), subject to standard deductions and withholdings. The
Sign On Bonus shall be paid to Executive as follows: (1) six hundred thousand
dollars ($600,000) paid on or before January 15, 2018; and (2) one hundred forty
thousand dollars ($140,000) paid on or before January 15, 2019, provided that
Executive is still an employee of Company on January 15, 2019. If Executive’s
employment is terminated by Company for “Cause,” as defined in section 4.5.3 of
this Agreement, or if Executive provides notice to Company of her intent to
terminate this Agreement Without Good Reason, as described in section 4.2.2 of
this Agreement (each hereafter referred to as a “Termination Event,” Executive
shall reimburse Company one hundred percent (100%) of any payments made in
accordance with the terms of this Section 3.2, if such Termination Event occurs
during the same calendar year in which the payment is made, and fifty percent
(50%) of any payment if such Termination Event occurs during the calendar year
immediately following the calendar year in which such payment is made. Any
reimbursement payments provide required under this Section 3.2 shall be due
within 15 days of the applicable Termination Event. After the calendar year
immediately following the calendar year in which such payment is made (which
date is no longer than two (2) years from the date of the initial payment), the
Employee does not have to reimburse the Company for any reason.

3.3    Exit Payment. Executive shall also be eligible for a payment of an amount
equal to the amount Executive is required to pay her former employer due to
resignation from her prior employment, but in no case shall this amount exceed
seventy five thousand dollars ($75,000).

3.4    Discretionary Bonus. Provided the Executive meets the conditions stated
in this Section 3.4, the Executive shall be eligible for an annual discretionary
bonus (hereinafter referred to as the “Bonus”) with a target amount of sixty
percent (60%) of the Executive’s Base Salary, not to exceed two hundred percent
(200%) of Executive’s Base Salary„ subject to standard deductions and
withholdings, based on the Board’s determination, in good faith, and based upon
the Executive’s individual achievement and company performance objectives as set
by the Board or the compensation committee thereof, of whether the Executive has
met such performance milestones as are established for the Executive by the
Board or the compensation committee thereof, in good faith, in consultation with
the Executive (hereinafter referred to as the “Performance Milestones”). The
Performance Milestones will be based on certain factors including, but not
limited to, the Executive’s performance and the Company’s financial performance.
The Executive’s Bonus target will be reviewed annually and may be adjusted by
the Board or the compensation committee thereof in its discretion, provided
however, that the Bonus target may only be materially reduced upon Executive’s
written consent. The Executive must be employed on the date the Bonus is awarded
to be eligible for the Bonus, subject to the termination provisions thereof. The
Bonus shall be paid during the calendar year following the performance calendar
year.

3.5    Equity Awards. As an inducement to the Executive’s commencement of
employment with the Company, and subject to approval by the Compensation
Committee, the Executive will be granted the following equity awards as
“Inducement Awards” pursuant to and subject to the terms of the Horizon Pharma
Public Limited Company 2014 Equity Incentive Plan (“2014 Equity Incentive Plan”)
and its form of stock option and restricted stock unit award agreements, in the
forms to be provided to Executive (collectively the “Equity Plan Documents”) and
compliance with applicable securities laws:

 

3.



--------------------------------------------------------------------------------

3.5.1    Inducement Option. A stock option to purchase ordinary shares of
Horizon Pharma plc with a fair value of $1,100,000 as of January 4, 2018 (the
“Option”). The number of ordinary shares subject to the Option will be
calculated based on the fair value of the Option determined under the
Black-Scholes Method as of January 4, 2018. The Option will have an exercise
price equal to the closing price of Horizon Pharma plc’s ordinary shares on the
applicable date of grant, which will be January 4, 2018 (the “Vesting
Commencement Date”). All options will be issued as nonstatutory stock options.
Subject to Executive’s continued provision of services to the Company through
the applicable vesting dates, the Option shall vest as follows: 25% of the total
number of shares subject to the Option shall vest on the first anniversary of
the Vesting Commencement Date or January 4, 2019 and 1/36 of the remaining
number of shares subject to the Option shall vest on each monthly anniversary
thereafter so that the Option would fully vest on the four (4) year anniversary
of the Vesting Commencement Date subject to Executive’s continued services with
the Company through such date.

3.5.2    Inducement RSU. A restricted stock unit award in respect of number of
ordinary shares of Horizon Pharma plc having a fair value of $1,100,000 as of
January 4, 2018, which will be the applicable date of grant (the “RSU Award”).
Subject to Executive’s continued provision of services to the Company through
the applicable vesting dates, the RSU Award shall vest as follows: 25% of the
total number of units subject to the RSU Award shall vest on the first
anniversary of the Vesting Commencement Date, and thereafter 25% of the total
number of units subject to the RSU Award shall vest on each anniversary
thereafter, so that the RSU Award would fully vest on the fourth anniversary of
the Vesting Commencement Date, subject to Executive’s continued services with
the Company through such date.

3.5.3    Annual Long Term Incentive Plan. As of January 4, 2018 Executive will
participate in the Annual Long-Term Incentive Plan (“ALTIP”) currently under
development by the Board of Directors for executives, subject to adoption of the
ALTIP by the Board of Directors and all applicable terms which may apply. The
annual grant for the Executive is anticipated to be between $2.0M—$2.7M in a mix
of RSUs and PSUs. The final target amount, vesting schedule and other terms and
criteria for the ALTIP are expected to be determined by the Board of Directors
in late December 2017 and may be subject to shareholder approval.

3.5.4    Legal Review. Upon the Executive’s submission of appropriate itemized
proof and verification of reasonable and customary legal fees incurred by the
Executive in obtaining legal advice associated with the review, preparation,
approval, and execution of this Agreement, the Company shall pay for up to
$10,000.00 of such legal fees subject to receipt of appropriate proof and
verification of such legal fees no later than sixty (60) days of receipt of an
invoice for legal services from the Executive and/or her attorneys. To be
eligible for reimbursement, the invoice must be submitted no later than ninety
(90) days after the legal fees are incurred.

3.6    Changes to Compensation. The Executive’s compensation may be changed from
time to time by mutual agreement of the Executive and the Company. In the event
that the Executive’s base salary is materially decreased without her written
consent, said decrease will be Good Reason for the Executive to terminate the
Agreement as set forth in and subject to Section 4.5.2 of this Agreement.

 

4.



--------------------------------------------------------------------------------

3.7    Taxes. All amounts paid under this Agreement to the Executive by the
Company will be paid less applicable tax withholdings and any other withholdings
required by law or authorized by the Executive.

3.8    Benefits. The Executive shall, in accordance with Company policy and the
terms of the applicable plan documents, be eligible to participate in benefits
under any executive benefit plan or arrangement which may be in effect from time
to time and made available to the Company’s executives or key management
employees, provided, however, that the Executive shall be entitled to at least
four (4) weeks of paid vacation annually.

 

4. Termination.

4.1    Termination by the Company. The Executive’s employment with the Company
may be terminated only under the following conditions:

4.1.1    Termination for Death or Disability. The Executive’s employment with
the Company shall terminate effective upon the date of the Executive’s death or
“Complete Disability” (as defined in Section 4.5.1), provided, however, that
this Section 4.1.1 shall in no way limit the Company’s obligations to provide
such reasonable accommodations to the Executive and/or her heirs as may be
required by law.

4.1.2    Termination by the Company For Cause. The Company may terminate the
Executive’s employment under this Agreement for “Cause” (as defined in
Section 4.5.3) by delivery of written notice to the Executive specifying the
Cause or Causes relied upon for such termination, provided that such notice is
delivered within two (2) months following the occurrence or discovery of any
event or events constituting “Cause”. Any notice of termination given pursuant
to this Section 4.1.2 shall effect termination as of the date of the notice or
such date as specified in the notice. The Executive shall have the right to
appear before the CEO before any termination for Cause becomes effective and
binding upon the Executive.

4.1.3    Termination by the Company Without Cause. The Company may terminate the
Executive’s employment under this Agreement at any time and for any reason or no
reason subject to the requirements set out in Section 4.4 of this Agreement.
Such termination shall be effective on the date the Executive is so informed or
as otherwise specified by the Company, pursuant to notice requirements set forth
in Section 6 of this Agreement.

4.2    Termination By The Executive. The Executive may terminate her employment
with the Company at any time and for any reason or no reason, including, but not
limited, to the following conditions:

4.2.1    Good Reason. The Executive may terminate her employment under this
Agreement for “Good Reason” (as defined below in Section 4.5.2) by delivery of
written notice to the Company specifying the Good Reason relied upon by the
Executive for such termination in accordance with the requirements of such
section.

 

5.



--------------------------------------------------------------------------------

4.2.2    Without Good Reason. The Executive may terminate the Executive’s
employment hereunder for other than Good Reason upon thirty (30) days written
notice to the Company.

4.3    Termination by Mutual Agreement of the Parties. The Executive’s
employment pursuant to this Agreement may be terminated at any time upon a
mutual agreement in writing of the Parties. Any such termination of employment
shall have the consequences specified in such mutual agreement.

4.4    Compensation to Executive Upon Termination. In connection with any
termination of the Executive’s employment for any reason, the Executive or the
Executive’s estate, as applicable, shall be entitled to any amounts payable to
the Executive or the Executive’s beneficiaries subject to and accordance with
the terms of the Company’s employee welfare benefit plans or policies (excluding
any severance pay).

4.4.1    Death or Complete Disability. If the Executive’s employment shall be
terminated by death or Complete Disability as provided in Section 4.1.1, the
Company shall pay to Executive, and/or Executive’s heirs, all earned but unpaid
Base Salary, any earned but unpaid discretionary bonuses for any prior period at
such time as bonuses would have been paid if the Executive remained employed,
all accrued but unpaid business expenses, and all accrued but unused vacation
time earned through the date of termination at the rate in effect at the time of
termination (hereinafter referred to as the “Accrued Amounts”), less standard
deductions and withholdings. The Executive shall also be eligible to receive a
pro-rated bonus for the year of termination, as determined by the Board or the
Compensation Committee of the Board based on actual performance and the period
of the year she was employed (hereinafter referred to as the “Pro-rata Bonus”),
less standard deductions and withholdings, to be paid as a lump sum within
thirty (30) days after the date of termination.

4.4.2    With Cause or Without Good Reason. If the Executive’s employment shall
be terminated by the Company for Cause, or if the Executive terminates
employment hereunder without Good Reason, the Company shall pay the Executive’s
Base Salary, accrued but unpaid business expenses and accrued and unused
vacation benefits earned through the date of termination at the rate in effect
at the time of termination, less standard deductions and withholdings.

4.4.3    Without Cause or For Good Reason.

(i)    Not in Connection With a Change in Control. If the Company terminates the
Executive’s employment without Cause or the Executive terminates her employment
for Good Reason, and Section 4.4.3(ii) below does not apply, the Company shall
pay the Accrued Amounts subject to standard deductions and withholdings, to be
paid as a lump sum no later than thirty (30) days after the date of termination.
In addition, subject to the limitations stated in this Agreement and upon the
Executive’s furnishing to the Company an executed waiver and release of claims
(the form of which is attached hereto as Exhibit A) (the “Release”) within the
applicable time period set forth therein, but in no event later than forty-five
days following termination of employment and permitting such Release to become
effective in accordance with its terms (the “Release Effective Date”), and
subject to Executive entering into

 

6.



--------------------------------------------------------------------------------

no later than the Release Effective Date a non-competition agreement to be
effective during the Severance Period (as defined below), substantially similar
to Section 2.3, and continuing to abide by its terms during the Severance
Period, the Executive shall be entitled to:

(a)    the equivalent of the Executive’s Base Salary in effect at the time of
termination will continue to be paid for a period of twelve (12) months
following the date of termination (hereinafter referred to as the “Non Change in
Control Severance Period”), less standard deductions and withholdings, to be
paid during the Non Change in Control Severance Period according to the
Company’s regular payroll practices, subject to any delay in payment required by
Section 4.6 in connection with the Release Effective Date; and

(b)    in the event the Executive timely elects continued coverage under COBRA,
the Company will continue to pay the same portion of Executive’s COBRA health
insurance premium as the percentage of health insurance premiums that it paid
during the Executive’s employment, including any amounts that Company paid for
benefits to the qualifying family members of the Executive, following the date
of termination up until the earlier of either (i) the last day of the Non Change
in Control Severance Period or, (ii) the date on which the Executive begins
full-time employment with another company or business entity which offers
comparable health insurance coverage to the Executive (such period, the “Non
Change in Control COBRA Payment Period”). Notwithstanding the foregoing, if the
Company determines, in its sole discretion, that the Company cannot provide the
COBRA premium benefits without potentially incurring financial costs or
penalties under applicable law (including, without limitation, Section 2716 of
the Public Health Service Act), the Company shall in lieu thereof pay Executive
a taxable cash amount, which payment shall be made regardless of whether the
Executive or her qualifying family members elect COBRA continuation coverage
(the “Health Care Benefit Payment”). The Health Care Benefit Payment shall be
paid in monthly or bi-weekly installments on the same schedule that the COBRA
premiums would otherwise have been paid to the insurer. The Health Care Benefit
Payment shall be equal to the amount that the Company otherwise would have paid
for COBRA insurance premiums (which amount shall be calculated based on the
premium for the first month of coverage), and shall be paid until the expiration
of the Non Change in Control COBRA Payment Period.

(ii)    In Connection With a Change in Control. If the Company (or its
successor) terminates the Executive’s employment without Cause or the Executive
terminates her employment for Good Reason within the period commencing three
(3) months immediately prior to a Change in Control of the Company and ending
eighteen (18) months immediately following a Change in Control of the Company
(as defined in Section 4.5.4 of this Agreement), the Executive shall receive the
Accrued Amounts subject to standard deductions and withholdings, to be paid as a
lump sum no later than thirty (30) days after the date of termination. In
addition, subject to the limitations stated in this Agreement and upon the
Executive’s furnishing to the Company (or its successor) an executed Release
within the applicable time period set forth therein, but in no event later than
forty-five days following termination of employment and permitting such Release
to become effective in accordance with its terms, and subject to Executive
entering into no later than the Release Effective Date a non-competition
agreement to be effective during the Severance Period, substantially similar to
Section 2.3, and continuing to abide by its terms during the Severance Period,
then in lieu of (and not additional to) the benefits provided pursuant to
Section 4.4.3(i) above, the Executive shall be entitled to:

 

7.



--------------------------------------------------------------------------------

(a)    the equivalent of the Executive’s Base Salary in effect at the time of
termination will continue to be paid for a period of eighteen (18) months
following the date of termination (hereinafter referred to as the “Change in
Control Severance Period”), less standard deductions and withholdings, to be
paid during the Change in Control Severance Period according to the Company’s
regular payroll practices, subject to any delay in payment required by
Section 4.6 in connection with the Release Effective Date;

(b)    one and half (1.5) times Executive’s target Bonus in effect at the time
of termination, or if none, one and half (1.5) times the last target Bonus in
effect for Executive, less standard deductions and withholdings, to be paid in a
lump sum within ten (10) days following the later of (i) the Release Effective
Date, or (ii) the effective date of the Change in Control; and

(c)    in the event the Executive timely elects continued coverage under COBRA,
the Company will continue to pay the same portion of Executive’s COBRA health
insurance premium as the percentage of health insurance premiums that it paid
during the Executive’s employment, including any amounts that Company paid for
benefits to the qualifying family members of the Executive, following the date
of termination until the expiration of the Change in Control Severance Period.
Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that the Company cannot provide the COBRA premium benefits without
potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company shall in lieu thereof pay Executive the Health Care Benefit Payment,
which payment shall be made regardless of whether the Executive or her
qualifying family members elect COBRA continuation coverage. The Health Care
Benefit Payment shall be paid in monthly or bi-weekly installments on the same
schedule that the COBRA premiums would otherwise have been paid to the insurer.
The Health Care Benefit Payment shall be equal to the amount that the Company
otherwise would have paid for COBRA insurance premiums (which amount shall be
calculated based on the premium for the first month of coverage), and shall be
paid until the expiration of the Change in Control Severance Period.

(iii)    No Duplication of Benefits. For the avoidance of doubt, in no event
will Executive be entitled to benefits under Section 4.4.3(i) and
Section 4.4.3(4 If Executive commences to receive benefits under
Section 4.4.3(i) due to a qualifying termination prior to a Change in Control
and thereafter becomes entitled to benefits under Section 4.4.3(4), any benefits
provided to Executive under Section 4.4.3(i) shall offset the benefits to be
provided to Executive under Section 4.4.3(ii) and shall be deemed to have been
provided to Executive pursuant to Section 4.4.3(ii).

4.4.4    Equity Award Acceleration.

(i)    Not in Connection With a Change in Control. In the event that the
Executive’s employment is terminated without Cause or for Good Reason and
Section 4.4.4 (ii) below does not apply, the vesting of any equity awards
granted to Executive that vest solely subject to Executive’s continued services
to the Company (the “Time-Based Vesting Equity Awards”) shall be deemed vested
and immediately exercisable (if applicable) by the Executive with respect to
such number of shares as determined in accordance with their applicable vesting
schedules as if Executive had provided an additional twelve (12) months of
services as of the

 

8.



--------------------------------------------------------------------------------

date of termination. Treatment of any performance based vesting equity awards
will be governed solely by the terms of the agreements under which such awards
were granted and will not be eligible to accelerate vesting pursuant to the
foregoing provision.

(ii)    In Connection With a Change in Control. In the event that the
Executive’s employment is terminated without Cause or for Good Reason within the
three (3) months immediately preceding or during the eighteen (18) months
immediately following a Change in Control of the Company (as defined in
Section 4.5.4 of this Agreement), the vesting of any Time-Based Vesting Equity
Awards granted to Executive shall be fully accelerated such that on the
effective date of such termination (or if later, the date of the Change in
Control) one hundred percent (100%) of any Time-Based Vesting Equity Awards
granted to Executive prior to such termination shall be fully vested and
immediately exercisable, if applicable, by the Executive. Treatment of any
performance based vesting equity awards will be governed solely by the terms of
the agreements under which such awards were granted and will not be eligible to
accelerate vesting pursuant to the foregoing provision.

(iii)    Release and Waiver. Any equity vesting acceleration pursuant to this
Section 4.4.4 shall be conditioned upon and subject to the Executive’s delivery
to the Company of a fully effective Release in accordance with the terms
specified by Section 4.4.3 hereof and such vesting acceleration benefit shall be
in addition to the benefits provided by Section 4.4.3 hereof.

4.5    Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:

4.5.1    Complete Disability. “Complete Disability” shall mean the inability of
the Executive to perform the Executive’s duties under this Agreement, whether
with or without reasonable accommodation, because the Executive has become
permanently disabled within the meaning of any policy of disability income
insurance covering employees of the Company then in force. In the event the
Company has no policy of disability income insurance covering employees of the
Company in force when the Executive becomes disabled, the term “Complete
Disability” shall mean the inability of the Executive to perform the Executive’s
duties under this Agreement, whether with or without reasonable accommodation,
by reason of any incapacity, physical or mental, which the Board, based upon
medical advice or an opinion provided by a licensed physician, determines to
have incapacitated the Executive from satisfactorily performing all of the
Executive’s usual services for the Company, with or without reasonable
accommodation, for a period of at least one hundred eighty (180) days during any
twelve (12) month period that need not be consecutive.

4.5.2    Good Reason. “Good Reason” for the Executive to terminate the
Executive’s employment hereunder shall mean the occurrence of any of the
following events without the Executive’s consent:

(i)    a material reduction in the Executive’s duties, authority, or
responsibilities relative to the duties, authority, or responsibilities in
effect immediately prior to such reduction, including by way of example, having
the same title, duties, authority and responsibilities at a subsidiary level
following a Change in Control;

 

9.



--------------------------------------------------------------------------------

(ii)    the relocation of the Executive’s primary work location to a point more
than thirty-five (35) miles from the Executive’s current work location set forth
in Section 1.5 that requires a material increase in Executive’s one-way driving
distance;

(iii)    a material reduction by the Company of the Executive’s base salary or
annual target Bonus opportunity, without the written consent of the Executive,
as initially set forth herein or as the same may be increased from time to time
pursuant to this Agreement; and

(iv)    a material breach by the Company of Section 1.2 of this Agreement.

Provided, however that, such termination by the Executive shall only be deemed
for Good Reason pursuant to the foregoing definition if (i) the Company is given
written notice from the Executive within sixty (60) days following the first
occurrence of the condition that she considers to constitute Good Reason
describing the condition and the Company fails to satisfactorily remedy such
condition within thirty (30) days following such written notice, and (ii) the
Executive terminates employment within thirty (30) days following the end of the
period within which the Company was entitled to remedy the condition
constituting Good Reason but failed to do so.

4.5.3    Cause. “Cause” for the Company to terminate Executive’s employment
hereunder shall mean the occurrence of any of the following events, as
determined reasonably and in good faith by the Board or a committee designated
by the Board:

(i)    the Executive’s gross negligence or willful failure to substantially
perform her duties and responsibilities to the Company or willful and deliberate
violation of a Company policy;

(ii)    the Executive’s conviction of a felony or the Executive’s commission of
any act of fraud, embezzlement or dishonesty against the Company or involving
moral turpitude that is likely to inflict or has inflicted material injury on
the business of the Company, to be determined by the sole discretion of the
Company;

(iii)    the Executive’s unauthorized use or disclosure of any proprietary
information or trade secrets of the Company or any other party that the
Executive owes an obligation of nondisclosure as a result of the Executive’s
relationship with the Company; and

(iv)    the Executive’s willful and deliberate breach of the obligations under
this Agreement that causes material injury to the business of the Company.

4.5.4    Change in Control. For purposes of this Agreement, “Change in Control”
means: (i) a sale of all or substantially all of the assets of the Company;
(ii) a merger or consolidation in which the Company is not the surviving entity
and in which the holders of the Company’s outstanding voting stock immediately
prior to such transaction own, immediately after such transaction, securities
representing less than fifty percent (50%) of the voting power of the entity
surviving such transaction or, where the surviving entity is a wholly-owned
subsidiary of another entity, the surviving entity’s parent; (iii) a reverse
merger in which the Company is

 

10.



--------------------------------------------------------------------------------

the surviving entity but the shares of Common Stock outstanding immediately
preceding the merger are converted by virtue of the merger into other property,
whether in the form of securities of the surviving entity’s parent, cash or
otherwise, and in which the holders of the Company’s outstanding voting stock
immediately prior to such transaction own, immediately after such transaction,
securities representing less than fifty percent (50%) of the voting power of the
Company or, where the Company is a wholly-owned subsidiary of another entity,
the Company’s parent; or (iv) an acquisition by any person, entity or group
(excluding any employee benefit plan, or related trust, sponsored or maintained
by the Company or subsidiary of the Company or other entity controlled by the
Company) of the beneficial ownership of securities of the Company representing
at least seventy-five percent (75%) of the combined voting power entitled to
vote in the election of Directors; provided, however, that nothing in this
paragraph shall apply to a sale of assets, merger or other transaction effected
exclusively for the purpose of changing the domicile of the Company.

4.6    Application of Internal Revenue Code Section 409A. Notwithstanding
anything to the contrary set forth herein, any payments and benefits provided
under this Agreement (the “Severance Benefits”) that constitute “deferred
compensation” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the regulations and other guidance thereunder
and any state law of similar effect (collectively “Section 409A”) shall not
commence in connection with Executive’s termination of employment unless and
until Executive has also incurred a “separation from service” (as such term is
defined in Treasury Regulation Section 1.409A-1(h) (“Separation From Service”),
unless the Company reasonably determines that such amounts may be provided to
Executive without causing Executive to incur the additional 20% tax under
Section 409A.

It is intended that each installment of the Severance Benefits payments provided
for in this Agreement is a separate “payment” for purposes of Treasury
Regulation Section 1.409A¬2(b)(2)(i). For the avoidance of doubt, it is intended
that payments of the Severance Benefits set forth in this Agreement satisfy, to
the greatest extent possible, the exemptions from the application of
Section 409A provided under Treasury Regulation Sections 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9). However, if the Company (or, if applicable,
the successor entity thereto) determines that the Severance Benefits constitute
“deferred compensation” under Section 409A and Executive is, on the termination
of service, a “specified employee” of the Company or any successor entity
thereto, as such term is defined in Section 409A(a)(2)(B)(i) of the Code, then,
solely to the extent necessary to avoid the incurrence of the adverse personal
tax consequences under Section 409A, the timing of the Severance Benefit
payments shall be delayed until the earlier to occur of: (i) the date that is
six months and one day after Executive’s Separation From Service, or (ii) the
date of Executive’s death (such applicable date, the “Specified Employee Initial
Payment Date”), the Company (or the successor entity thereto, as applicable)
shall (A) pay to Executive a lump sum amount equal to the sum of the Severance
Benefit payments that Executive would otherwise have received through the
Specified Employee Initial Payment Date if the commencement of the payment of
the Severance Benefits had not been so delayed pursuant to this Section and
(B) commence paying the balance of the Severance Benefits in accordance with the
applicable payment schedules set forth in this Agreement.

Notwithstanding anything to the contrary set forth herein, Executive shall
receive the Severance Benefits described above, if and only if Executive duly
executes and returns to the

 

11.



--------------------------------------------------------------------------------

Company within the applicable time period set forth therein, but in no event
more than forty-five days following Separation From Service, the Company’s
standard form of release of claims in favor of the Company (attached to this
Agreement as Exhibit A) (the “Release”) and permits the release of claims
contained therein to become effective in accordance with its terms (such latest
permitted date, the “Release Deadline”). If the severance benefits are not
covered by one or more exemptions from the application of Section 409A and the
Release could become effective in the calendar year following the calendar year
in which Executive separates from service, the Release will not be deemed
effective any earlier than the Release Deadline. Notwithstanding any other
payment schedule set forth in this Agreement, none of the Severance Benefits
will be paid or otherwise delivered prior to the effective date (or deemed
effective date) of the Release. Except to the extent that payments may be
delayed until the Specified Employee Initial Payment Date pursuant to the
preceding paragraph, on the first regular payroll pay day following the
effective date of the Release, the Company will pay Executive the Severance
Benefits Executive would otherwise have received under the Agreement on or prior
to such date but for the delay in payment related to the effectiveness of the
Release, with the balance of the Severance Benefits being paid as originally
scheduled.

The severance benefits are intended to qualify for an exemption from application
of Section 409A or comply with its requirements to the extent necessary to avoid
adverse personal tax consequences under Section 409A, and any ambiguities herein
shall be interpreted accordingly.

4.7    Application of Internal Revenue Code Section 280G. If any payment or
benefit Executive would receive pursuant to a Change in Control from the Company
or otherwise (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in Executive’s receipt, on an after-tax basis, of the greater economic
benefit notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax. If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in the manner that results in the greatest economic
benefit for Executive. If more than one method of reduction will result in the
same economic benefit, the items so reduced will be reduced pro rata.

In the event it is subsequently determined by the Internal Revenue Service that
some portion of the Reduced Amount as determined pursuant to clause (x) in the
preceding paragraph is subject to the Excise Tax, Executive agrees to promptly
return to the Company a sufficient amount of the Payment so that no portion of
the Reduced Amount is subject to the Excise Tax. For the avoidance of doubt, if
the Reduced Amount is determined pursuant to clause (y) in the preceding
paragraph, Executive will have no obligation to return any portion of the
Payment pursuant to the preceding sentence.

 

12.



--------------------------------------------------------------------------------

Unless Executive and the Company agree on an alternative accounting firm, the
accounting firm engaged by the Company for general tax compliance purposes as of
the day prior to the effective date of the Change in Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.

The Company shall use commercially reasonable efforts to cause the accounting
firm engaged to make the determinations hereunder to provide its calculations,
together with detailed supporting documentation, to Executive and the Company
within fifteen (15) calendar days after the date on which Executive’s right to a
Payment is triggered (if requested at that time by Executive or the Company) or
such other time as requested by Executive or the Company.

4.8    Indemnification Agreements. Concurrently with the execution of this
Agreement, the Company and the Executive shall enter into indemnification
agreements, copies of which are attached hereto as Exhibit B-1 and Exhibit B-2.

4.9    Confidential Information and Invention Assignment Agreement. The
Executive shall execute the Company’s Confidential Information and Invention
Assignment Agreement the terms of which shall govern the terms of Executive’s
employment following the Effective Date, and a copy of which is attached as
Exhibit C.

4.10    No Mitigation or Offset. The Executive shall not be required to seek or
accept other employment, or otherwise to mitigate damages, as a condition to
receipt of the Severance Benefits, and the Severance Benefits shall not be
offset by any amounts received by the Executive from any other source, except to
the extent that the Executive’s rights to the benefits described in Sections
4.4.3(i)(b) or 4.4.3(ii)(c), as applicable, are terminated by reason of the
Executive obtaining full-time employment with another company or business entity
which offers comparable health insurance coverage.

 

5. Assignment and Binding Effect.

This Agreement shall be binding upon the Executive and the Company and inure to
the benefit of the Executive and the Executive’s heirs, executors, personal
representatives, assigns, administrators and legal representatives. Because of
the unique and personal nature of the Executive’s duties under this Agreement,
neither this Agreement nor obligations under this Agreement shall be assignable
by the Executive. This Agreement shall be binding upon and inure to the benefit
of the Company and its successors, assigns and legal representatives, provided
that the Agreement may only be assigned to an acquirer of all or substantially
all of the Company’s assets. Any such successor of the Company will be deemed
substituted for the Company under the terms of this Agreement for all purposes.
For this purpose, “successor” means any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly acquires all or substantially all of the assets or
business of the Company.

 

13.



--------------------------------------------------------------------------------

6. Notice.

For the purposes of this Agreement, notices, demands, and all other forms of
communication provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or (unless otherwise specified)
mailed by registered mail, return receipt requested, postage prepaid, or by
confirmed facsimile, addressed as set forth below, or to such other address as
any party may have furnished to the other in writing in accordance herewith,
except that notices of address shall be effective only upon receipt, as follows:

If to the Company:

Horizon Pharma, Inc.

150 S. Saunders Rd.

Lake Forest, IL 60045

Attention: Timothy P. Walbert, Chairman, President & CEO

Fax: 847-572-1372

If to the Executive:

1111 Evergreen Dr.

Lake Forest, IL 60045

Any such written notice shall be deemed given on the earlier of the date on
which such notice is personally delivered or five (5) days after its deposit in
the United States mail as specified above. Either Party may change its address
for notices by giving written notice to the other Party in the manner specified
in this section.

 

7. Choice of Law.

This Agreement shall be governed by the laws of the State of Illinois, without
regard to any conflicts of law principals thereof that would call for the
application of the laws of any other jurisdiction. The Parties consent to the
exclusive jurisdiction and venue of the federal court in the Northern District
of Illinois, and state courts located in the state of Illinois, county of Cook.
Nothing in this Section 7 limits the rights of the Parties to seek appeal of a
decision of an Illinois court outside of Illinois that has proper jurisdiction
over the decision of a court sitting in Illinois.

 

8. Integration.

This Agreement, including Exhibit A, Exhibit B-1 and B-2, Exhibit C, the 2014
Equity Incentive Plan and the Equity Plan Documents, contains the complete,
final and exclusive agreement of the Parties relating to the terms and
conditions of the Executive’s employment and the termination of Executive’s
employment, and supersedes all prior and contemporaneous oral and written
employment agreements or arrangements between the Parties.

 

9. Amendment.

This Agreement cannot be amended or modified except by a written agreement
signed by the Executive and the Company.

 

14.



--------------------------------------------------------------------------------

10. Waiver.

No term, covenant or condition of this Agreement or any breach thereof shall be
deemed waived, except with the written consent of the Party against whom the
wavier is claimed, and any waiver or any such term, covenant, condition or
breach shall not be deemed to be a waiver of any preceding or succeeding breach
of the same or any other term, covenant, condition or breach.

 

11. Severability.

The finding by a court of competent jurisdiction of the unenforceability,
invalidity or illegality of any provision of this Agreement shall not render any
other provision of this Agreement unenforceable, invalid or illegal. Such court
shall have the authority to modify or replace the invalid or unenforceable term
or provision with a valid and enforceable term or provision, which most
accurately represents the Parties’ intention with respect to the invalid,
unenforceable, or illegal term or provision.

 

12. Interpretation; Construction.

The headings set forth in this Agreement are for convenience of reference only
and shall not be used in interpreting this Agreement. This Agreement has been
drafted and negotiated by legal counsel representing the Company and the
Executive. The Parties acknowledge that each Party and its counsel has reviewed
and revised, or had an opportunity to review and revise, this Agreement, and any
rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement.

 

13. Execution by Facsimile Signatures and in Counterparts.

The parties agree that facsimile signatures shall have the same force and effect
as original signatures. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

14. Survival.

The provisions of this Agreement, and of all other agreements referenced herein,
shall survive the termination of this Agreement, and of the Executive’s
employment by the Company for any reason, to the extent necessary to enable the
parties to enforce their respective rights hereunder.

[Remainder of Page Intentionally Left Blank]

 

15.



--------------------------------------------------------------------------------

IN WITNESS WHEREFORE, the parties have signed this Agreement on the date first
written above.

HORIZON PHARMA, INC.

HORIZON PHARMA USA, INC.

By:

Title: Chairman, President & CEO

Print Name: Timothy P. Walbert

 

/s/ Timothy P. Walbert

Signature:

As authorized agent of the Company

EXECUTIVE:

SHAO-LEE LIN

 

/s/ Shao-Lee Lin

Shao-Lee Lin, individually

 

16.